PER CURIAM
Following deferment of his prison release by the Board of Parole and Post-Prison Supervision (Board), petitioner filed for habeas corpus relief. The. trial court issued a writ and subsequently entered judgment for petitioner in August 1997. The trial court held, pursuant to ORS 144.125 (1991), that petitioner’s parole psychological evaluation provided insufficient evidence for the Board to conclude that petitioner was a danger to the health and safety of the community. This appeal by the state followed.
We have since held that Board release decisions under ORS 144.125 (1991) are not solely dependent on a psychiatrist’s or psychologist’s diagnosis. Merrill v. Thompson, 155 Or App 295, 964 P2d 284 (1998). That statute contemplates that the Board will consider all information properly before it, drawing on data contained in physical, mental, and psychiatric examinations of prisoners, as well as other relevant sources. Id. at 18. In this case, evidence in the record is legally sufficient to support the Board’s finding that petitioner had an emotional disturbance rendering him a danger to the community.
Reversed.